Citation Nr: 0703342	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-31 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement service connection for uterine fibroids.

3.  Entitlement to service connection for a gynecological 
disorder manifested by atypical multinucleated cells.

4.  Entitlement to a disability rating higher than 20 percent 
for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 1992 
and from January 2002 to April 2002. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
claims file.

In April 2006, the Board remanded this case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

In the April 2006 remand, the Board instructed that a 
statement of the case (SOC) should be sent to the veteran on 
the issue of entitlement to service connection for anemia.  
The originating agency mailed the SOC on August 26, 2006, 
with a letter notifying the veteran that she must return a 
substantive appeal within the later of 60 days from the date 
of the letter, or 1 year from the date of the rating decision 
being appealed.  The veteran did not return the enclosed VA 
Form 9 nor was this issue addressed in any other 
documentation received from the appellant or her 
representative.  Accordingly, the Board concludes that the 
veteran is not currently seeking appellate review with 
respect to this issue.


FINDINGS OF FACT

1.  Right carpal tunnel syndrome was not present in service 
and is not etiologically related to service. 

2.  Uterine fibroids were not present in service and are not 
etiologically related to service.  

3.  No current gynecological disorder manifested by atypical 
multinucleated cells is etiologically related to service.  

4.  The veteran's major depressive disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Uterine fibroids were not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  A gynecological disorder manifested by atypical 
multinucleated cells was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  The criteria for a disability rating higher than 20 
percent for major depressive disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right carpal 
tunnel syndrome, uterine fibroids, and a gynecological 
disorder manifested by atypical multinucleated cells.  She is 
also seeking a higher initial disability rating for her 
service-connected major depressive disorder.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in April 2006, after its initial 
adjudication of the claims.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in August 2006.  There is 
no indication or reason to believe that any ultimate decision 
of the originating agency on the merits of the claims would 
have been different had VCAA notice been provided before the 
initial adjudication of the claims.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, and has not been provided notice of the 
type of evidence necessary to establish an effective date for 
the claimed increased rating, the Board finds that there is 
no prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disabilities, and an increased rating is not warranted for 
the service-connected major depressive disorder.  
Consequently, no disability ratings or effective dates will 
be assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board also 
concludes that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Carpal Tunnel

It does not appear that the veteran in fact has a diagnosis 
of right carpal tunnel syndrome.  It is now well-settled that 
in order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

The veteran stated at her November 2005 hearing that she 
would submit recent private treatment records that 
substantiate her claim.  However, the Board has since 
received no additional evidence, and has received no request 
from the veteran for additional time to submit additional 
evidence, nor has she requested VA to assist her in obtaining 
such evidence.  There is therefore no cause to remand this 
issue for additional development as there is no reasonable 
basis to believe that such development would result in 
additional pertinent evidence. 

In the absence of medical evidence of right carpal tunnel 
syndrome, service connection may not be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Gynecological Disorder/Uterine Fibroids

The veteran is seeking service connection for uterine fibroid 
tumors and abnormal PAP smear results, variously described as 
dysplasia and atypical multinucleated cells.  While the 
originating agency adjudicated two separate claims for 
uterine fibroid tumors and abnormal PAP smear results, the 
similarities in the medical evidence and the veteran's 
contentions appear to favor treatment of these matters in a 
common discussion.  

Service medical records show that the veteran was treated for 
pelvic pain, cervicitis, chlamydia and inflammatory changes 
during her first period of service.  A February 1991 
gynecologic cytology report shows a finding of atypical 
multinucleated cells.  However, the report of examination for 
discharge in April 1992 shows that a cervical examination was 
negative.  

During the period intervening the veteran's two terms of 
active duty, in July 1997, the veteran underwent a diagnostic 
laparoscopy and biopsy.  The veteran also underwent a tubal 
ligation in October 2000.  During the procedure, no 
abnormalities were noted.  A May 2001 gynecological 
examination was within normal limits.  A June 2002 pap smear 
and gynecological examination was within normal limits, as 
were test results in May 2001 and March 2000.  

A VA examination conducted in January 2004 included a 
transvaginal ultrasound, showing the presence of multiple 
small uterine fibroids.  Although the post-service medical 
evidence of record shows that the veteran currently has 
uterine fibroids, there is no post-service medical evidence 
of fibroids until almost two years after the veteran's 
discharge from her second term of service, or of a nexus 
between the veteran's current fibroids and her military 
service.  Moreover, a VA physician who examined the veteran 
and reviewed the claims folder in January 2004 has opined 
that the veteran's current uterine fibroids are not 
etiologically related to her military service.  It was the 
examiner's opinion that the uterine fibroids/adhesion are not 
related to the inflammatory process shown during the first 
period of service.  The examiner noted the negative testing 
conducted in March 2000, May 2001 and June 2002 in support of 
this conclusion.  The examiner also noted that fibroids occur 
in 20 percent of women of reproductive age, and that their 
cause is unknown.  However, such fibroids are associated with 
users of oral contraceptives.  The veteran testified at her 
November 2005 hearing that she has been using oral 
contraceptives to alleviate menstrual pain.  

In essence, the evidence of a nexus between the veteran's 
current fibroids and her military service, to include 
abnormal PAP smear results noted therein, is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.

Major Depressive Disorder

The veteran is seeking a disability rating higher than 20 
percent for major depressive disorder.  A 20 percent rating 
is currently assigned for major depressive disorder, based on 
an evaluation at the 50 percent level under Diagnostic Code 
9434.  The originating has determined that the veteran's 
active duty aggravated a pre-existing psychiatric disorder, 
and that her condition prior to service was reflective of a 
30 percent rating.  The veteran is therefore assigned a 20 
percent rating based on the degree to which her pre-existing 
condition was aggravated by service.  

The Board agrees with this assessment, and finds that the 
symptomatology demonstrated during the period on appeal most 
closely approximates the symptomatology associated with the 
50 percent level.  

For a service-connected psychiatric disability, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9434.  

The evidence is not consistent with suicidal ideation.  The 
June 2005 and January 2004 VA examiners found no suicidal or 
homicidal ideation.

The evidence is not consistent with obsessional rituals which 
interfere with routine activities.  The June 2005 examiner 
described no obsessive or ritualistic behaviors that 
interfere with routine activities.  

The evidence is not consistent with speech intermittently 
illogical, obscure, or irrelevant.  The June 2005 VA examiner 
found the veteran's speech quality to be unremarkable both as 
to flow and rate.  Speech content was coherent and quite goal 
directed.  While the examiner noted a scripted quality to the 
veteran's speech, that was found probably to be 
characterologically driven.  The January 2004 examiner found 
the veteran's rate and flow of speech to be slowed, but there 
was no looseness in her thinking.  

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  The June 2005 VA examiner 
found no panic attacks.  The veteran's mood was found to be 
only mildly dysphoric.  The January 2004 examiner noted that 
the veteran was quite depressed; however, there was no 
indication of panic attacks, and there were no other symptoms 
other than depression and mood fluctuation that were believed 
to interfere with the veteran's activities. 

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
The veteran has complained of irritability; however, there is 
no evidence of episodes of violence.  She was found to be 
pleasant and cooperative at the January 2004 examination.  
The June 2005 examiner found no evidence of impaired impulse 
control.  

The evidence is not consistent with spatial disorientation.  
The January 2004 VA examiner found the veteran to be 
oriented.  Similarly, the June 2005 examiner described the 
veteran as oriented times 3.  

The evidence is not consistent with neglect of personal 
appearance and hygiene.  The June 2005 examiner noted that 
the veteran was neatly dressed in casual clothes and that her 
appearance demonstrated an ability for and attention to self-
care.

The evidence is not consistent with difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  At her November 2005 hearing, the veteran stated 
that she was currently employed by the U.S. Postal Service, 
and has maintained the same employment throughout the period 
on appeal.  She described several problems with employment 
caused by her depression.  She stated that she has trouble 
completing job tasks and doing them in a timely manner and 
keeping up with materials.  She has trouble relating to co-
workers.  However, these reports appear to be entirely 
consistent with occupational impairment with "reduced 
reliability and productivity" as required for the current 50 
percent level.  The fact that the veteran has been able to 
maintain the same job for an extended period of time is 
evidence that the veteran has been able to adapt to the 
demands of employment.  

The veteran told the June 2005 examiner that she had missed 
30 days of work in the past year, including a seven-day 
suspension for tardiness.  The January 2004 examiner noted 
that the veteran had missed only 12 days of work over the 
prior year, and the examiner noted that the veteran seemed to 
be doing reasonably well in her occupation.  While the recent 
evidence may indicate a worsening trend in the veteran's 
employment performance, the Board believes that it is 
somewhat anecdotal in light of the finding of the June 2004 
examiner, and falls short of demonstrating a true difficulty 
in adapting to the work environment due to depression.  

While at her November 2005 hearing, the veteran stated that 
she sometimes loses keys at work, the June 2005 VA examiner 
found that recent and remote memory were grossly intact; 
there was no evidence of a formal thought disorder; the 
veteran was noted to have average intellectual function; and 
judgement and insight were found to be fair.  

The evidence is not consistent with inability to establish 
and maintain effective relationships.  The veteran told the 
June 2005 examiner that she has one good friend and is 
comfortable with that.  While the evidence may be consistent 
with a "difficulty" in establishing effective work and 
social relationships, there is clearly no "inability" to do 
so.  

Also of interest are the Global Assessment of Functioning 
(GAF) scores assigned.  A GAF score of 50 was assigned by the 
June 2005 VA examiner.  A score of 45 was assigned by the 
January 2004 examiner.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  While there is no direct correlation between GAF 
scores and any particular rating, the Board finds that these 
estimates are consistent with the criteria for the 50 percent 
level.  To some extent, the GAF scores assigned appear to 
reflect more serious symptomatology than do the objective 
findings discussed above.  For example, the objective 
findings show no suicidal ideation, no evidence of severe 
obsessional rituals or frequent shoplifting, and the veteran 
is in fact employed, and has maintained the same job for an 
extended period of time.  To the extent that these GAF scores 
appear to reflect more serious impairment than the 
descriptive accounts of the veteran's symptoms, the Board 
favors the descriptive accounts reported by the June 2005 and 
January 2004 examiners over the GAF scores assigned by those 
examiners, noting that the basis for the assignment of the 
GAF scores is not specifically provided, and there is no 
explanation offered by either examiner for the absence in the 
veteran's case of the specific examples, such as suicidal 
ideation, included in the DSM-IV descriptions.

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, the Board has identified no symptomatology 
or other aspect of the veteran's service-connected major 
depression which would enable it to conclude that the 
disability more nearly approximates the criteria for a 70 
percent, and the veteran and her representative have pointed 
to no such pathology.

The Board is of course aware of the veteran's contentions 
concerning the severity of her service-connected 
symptomatology.  However, while the veteran is competent to 
report her symptoms, like all evidence her self reports must 
be evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record, which, as 
indicated above, demonstrates moderate to severe impairment, 
but does not show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, outweighs the 
veteran's statements.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

With respect to the period prior to January 2, 2004, the 
Board notes that a January 2002 evaluation showed the veteran 
to be psychiatrically normal with a diagnosis of anxiety.  In 
addition, in August 2002 her depression was described as "in 
remission."  While her condition is currently worse than in 
2002, from the start of the appeal period (June 2002) until 
the January 2004 VA examination, there is very little 
evidence with which to evaluate the veteran's psychiatric 
symptoms.  To the extent that there is any error in the 
evaluation assigned during this period, the evidence 
indicates that such error favors the veteran.  

While the January 2004 VA examiner included an assessment of 
the veteran's overall symptoms as moderate to severe, and the 
June 2005 VA examiner described the veteran's symptoms as 
moderate, the GAF score assigned in January 2004 was 45, 
within the same range of scores as the score of 50 assigned 
in June 2005.  The two VA examinations also provide similar 
descriptions of symptoms and degree of symptomatology.  
Therefore, the Board finds no basis to assign a higher rating 
during any portion of the initial rating period..  

The Board must also address the assignment of a 30 percent 
rating as representing the veteran's impairment prior to her 
return to active duty in August 2002.  This amount is 
deducted from the schedular rating assigned.  A 30 percent 
rating is for assignment where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

The Board notes that prior to the August 2006 supplemental 
SOC, the RO had assigned a 10 percent rating as representing 
the veteran's condition prior to service.  However, the 
January 2004 VA examiner was asked to evaluate the veteran's 
condition prior to her second period of service.  The 
examiner noted that the veteran was not depressed until the 
birth of her child.  He estimated her depression prior to 
being recalled to service as mild to moderate.  The examiner 
approximated the veteran's GAF score at 60.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  This is consistent with the examiner's estimation 
of overall impairment.  

The Board finds that the January 2004 examiner's estimation 
of mild to moderate impairment, and the GAF score of 60 are 
most consistent with the criteria for a 30 percent level.  
Such impairment clearly exceeds occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication, as contemplated for the 
10 percent level.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a higher 
initial rating for her service-connected depression.  The 
symptomatology associated with her depression most closely 
approximates the criteria for a 50 percent rating.  As she is 
only service connected for the degree to which her depression 
was aggravated by service, a 20 percent rating is properly 
assigned, representing a manifestation of symptoms to a 30 
percent level prior to service.


ORDER

Service connection for right carpal tunnel syndrome is 
denied.

Service connection for uterine fibroids is denied.

Service connection for a gynecological disorder manifested by 
atypical multinucleated cells is denied.

A disability rating higher than 20 percent for major 
depressive disorder is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


